Fourth Court of Appeals
                                          San Antonio, Texas

                                                 JUDGMENT
                                              No. 04-17-00831-CV

                       IN THE INTEREST OF M.M.M. and L.M.M., Children

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016PA01206
                           Honorable John D. Gabriel Jr., Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

         We order that no costs be assessed against appellant Father because he is indigent.

         SIGNED May 30, 2018.


                                                           _____________________________
                                                           Marialyn Barnard, Justice




1
 The Honorable Stephani Walsh is the presiding judge of the 45th Civil District Court, Bexar County, Texas.
However, the termination order in this matter was signed by the Honorable John D. Gabriel Jr., retired, who was sitting
by assignment.